UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7570



UNITED STATES OF AMERICA,

                Plaintiff -   Appellee,

          v.


ARTHUR A. MITCHELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Solomon Blatt, Jr., Senior District
Judge. (9:03-cr-00590-SB)


Submitted:   February 28, 2008              Decided:   March 7, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur A. Mitchell, Appellant Pro Se. Robert Hayden Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Arthur A. Mitchell appeals the district court’s order

denying his motions for preparation of a transcript at Government

expense and an extension of time in which to file a 28 U.S.C.

§ 2255 (2000) motion.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the   district   court.      United    States   v.   Mitchell,   No.

9:03-cr-00590-SB (D.S.C. filed Oct. 9, 2007 & entered Oct. 10,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -